     Case 2:18-cr-00124-MWF Document 237 Filed 05/04/21 Page 1 of 3 Page ID #:2061



 1    Anthony M. Solis, SBN 198580
      A Professional Law Corporation
 2    23679 Calabasas Road, Suite 412
      Calabasas, CA 91302-1502
 3    213-489-5880 - Phone
      anthonysolislaw@gmail.com
 4
      Steven Brody, SBN 271616
 5    Law Offices of Steven Brody
      350 S. Figueroa St., Suite 975
 6    Los Angeles, CA 90071
      213-290-5294
 7    stevebrodylaw@gmail.com
 8    Attorneys for Defendant
      Philip Layfield
 9
10                                 United States District Court
11                                Central District of California
12                                      Western Division
13
14    United States of America,      )           Case No.: 18-cr-124-MWF
                                     )
15                   Plaintiff,      )           Unopposed
                                     )           Ex Parte Application for an Order
16                                   )           Shortening Time to Hearing Defendant’s
             v.                      )           Rule 15 Motion
17                                   )
                                     )
18                                   )
      Philip Layfield,               )
19                                   )
                                     )
20                     Defendant.    )
                                     )
21    ______________________________ )
22           COMES NOW the defendant, Philip Layfield, and applies to this Court, ex
23    parte, for an order shortening time to hear the defendant’s Motion for an Order for a
24    Foreign Deposition (Rule 15). This application is based on the attached Declaration
25    of Anthony M. Solis.
26    ///
27    ///
28

            Ex Parte Application for an Order Shortening Time to Hear Motion
     Case 2:18-cr-00124-MWF Document 237 Filed 05/04/21 Page 2 of 3 Page ID #:2062



 1    Dated: May 4, 2021                 Anthony M. Solis,
                                         A Professional Law Corporation
 2
 3                                       An th o n y M. So lis /s /
                                         By: Anthony M. Solis
 4                                       Attorney for Defendant
                                         Philip Layfield
 5
      Dated: May 4, 2021                 Law Offices of Steven A. Brody
 6
 7                                       Ste v e n A. B ro d y /s /
                                         By: Steven A. Brody
 8                                       Attorney for Defendant
                                         Philip Layfield
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          Ex Parte Application for an Order Shortening Time to Hear Motion
                                           2
     Case 2:18-cr-00124-MWF Document 237 Filed 05/04/21 Page 3 of 3 Page ID #:2063



 1                              Declaration of Anthony M. Solis
 2    Anthony M. Solis declares as follows:
 3            1. Along with Steven Brody, I represent the defendant, Philip Layfield, in this
 4    matter.
 5            2. Filed contemporaneously with this application is a motion for an order to
 6    take a foreign deposition of Denise Varela, a percipient witness for the defense.
 7    Because foreign depositions–and the request for international judicial
 8    assistance–logistically take a long time, the defense requests that the Court hear its
 9    motion on shortened notice.
10            3. Over the past week, the defense sought a stipulation to take the foreign
11    deposition, which was declined by the government, however, the government did
12    agree on shortened notice to hear the motion. The requested hearing date is May 17,
13    2021.
14            I declare under penalty of perjury under the laws of the United States that the
15    foregoing is true and correct.
16            Executed this 4th day of May, 2021 at Calabasas, California.
17
18
                                               An th o n y M. So lis /s/
19                                             Anthony M. Solis
20
21
22
23
24
25
26
27
28

          Ex Parte Application for an Order Shortening Time to Hear Motion
                                                 3
